DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claim 57 remains pending and is allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kintaro Higuchi and Joe Muncy on December 10, 2021. The application is amended as follows:

In the Claims
57. (Currently Amended) An information exchange device that is connected to multiple computers connected to an information communication network for achieving information exchange between one or more computers used by one or more first users who wish to communicate with second users and one or more computers used by one or more second users who send request conditions, comprising: 
processing means; and 

receive reception conditions from the one or more computers used by the one or more first users via the information communication network;[[,]] 
cause the memory means to store the first users' reception conditions;
receive a transmission of marked data from one of the computers used by one of the second users via the information communication network, wherein the marked data is generated by applying annotations to one or more recognized keywords within an information input;[[,]]
  extract, from the marked data based on the applied annotations, the one or more keywords one or more request conditions; 
cause the memory means to store the request conditions; 
perform a first selection that chooses first users whose reception conditions conform to the one or more request conditions as first selected first users, from among one or more of the first users;
transmit the received request conditions without contact information of the second user to the computers used by the first selected first users;[[,]] 
for each of the first selected first users, receive information indicating a bid for an opportunity to communicate with the second user from the computer used by a corresponding first selected first user;[[,]] 
select a subset of first users from the first selected first users, as second selected first users, based on the bids received from the first selected first users; and 
cause communication between the computers used by at least one of the second selected first users and the computer that is an originator of the request conditions.


Reasons for Allowance and Comment on Eligibility
Claim 57 is allowed. Claim 57 remains allowable over the prior art for at least similar reasons discussed on p. 10-12 of the Non-Final Action mailed 5/3/2021. 
Further, claim 57 now recites an information exchange device that receives a transmission of marked data (the data having been marked/annotated by the second device prior to its reception – e.g., “receive a transmission of marked data from one of the computers used by one of the second users via the information communication network, wherein the marked data is generated by applying annotations to one or more recognized keywords within an information input). The information exchange device is further configured to extract, from the marked data based on the applied annotations, the one or more keywords as one or more request conditions for subsequent use in a bidding process. 
The specification recognizes a deficiency in the technology, specifically in NLP systems. In paragraph 0145-0146, the specification states that “extraction correctly reflecting the intention of the transmitter of the request information is not performed in some cases. To solve such a problem, a high computational capability and a huge database are required. Thus, for example, the transmitter's inclusion of marked data into the transmission data is effective means; the data is annotated with brackets immediately before and after the keywords indicating articles wished to be purchased, such as "milk" or "bag of disposable diapers". This is because the data processing unit 1 can use the annotations as marks and securely extract information to be recognized as keywords by the transmitter, thereby allowing required computational capability to be reduced.”. 

Furthermore, one of ordinary skill would not have readily concluded that this ordered set of operations performed was widely prevalent or in common use in the relevant industry (see: 3.Memorandum - Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018)).
Such elements as claimed meaningfully limit any judicial exception recited and do not represent a mere draftsmen technique or general link to a particular technological environment. Unlike the claims in Alice
where the claims at issue were readily understood as simply adding conventional computer components
to well-known business practices, the claims of the instant application recite additional elements which
are both meaningful and critical in the claim. The claims of the instant application do not merely add
general-purpose computer components post-hoc to a judicial exception.
As such, even presuming arguendo the claims are not eligible under prong 2 of step 2A, the claims remain eligible under step 2B of the Mayo framework.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619